Citation Nr: 0325969	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  99-16 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




REMAND

The veteran served on active duty from September 1977 to 
February 1980.  

The veteran requested a Travel Board hearing via his 
substantive appeal (Form 1-9) in July 1999.  In 
September 1999, the RO sent the veteran a letter requesting 
him to elect what type of hearing he desired, videoconference 
or Travel Board hearing.  In April 2003, the veteran was 
scheduled a videoconference hearing for May 20, 2003.  
However, there is no indication in the record that he ever 
responded to the September 1999 letter requesting a 
videoconference hearing.  The record shows that he did not 
report for the May 2003 hearing.  

During this period of time, the veteran was incarcerated at 
two different correctional facilities and continued to give 
his wife's address on [redacted] in [redacted] as his home 
address.  However, the letter informing the veteran of his 
hearing date was sent to one of the correctional facilities, 
even after the veteran informed VA in July 2000 that he was 
to be released from prison in October 2000.  

There is no indication in the file that the veteran requested 
a videoconference hearing or that he received notification of 
the May 2003 hearing date.  The veteran has a right to a 
hearing before the Board.  38 U.S.C.A. § 7107(b) (West 2002); 
38 C.F.R. §§ 20.700(a), 20.703, 20.1304 (2002).  Therefore, 
the veteran's representative should be contacted to determine 
if they have the veteran's most recent address, and if not, 
an attempt should be made to contact him at his last known 
address with his wife in [redacted].   

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should schedule the veteran for a 
hearing before the Board and notify him 
at his last known address of his hearing 
date.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




